 

Exhibit 10.21

 

AMENDMENT NO. 9 TO FORBEARANCE AGREEMENT

 

This Amendment No. 9 to Forbearance Agreement (“Amendment”) dated effective
March __31__, 2017 is by and between ZYNEX, INC., a Nevada corporation, ZYNEX
MEDICAL, INC., a Colorado corporation, ZYNEX NEURODIAGNOSTICS, INC., a Colorado
corporation, ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation, ZYNEX
BILLING AND CONSULTING, LLC, a Colorado limited liability company, and PHARMAZY,
INC., a Colorado corporation (collectively, and jointly and severally,
“Borrower”), and TBK BANK, SSB (“Lender”).

 

RECITALS

 

A. The parties entered into a Forbearance Agreement dated December 17, 2014, as
amended by Amendment No. 1 to Forbearance Agreement dated March 27, 2015,
Amendment No. 2 to Forbearance Agreement dated June 30, 2015, Amendment No. 3 to
Forbearance Agreement dated September 30, 2015, Amendment No. 4 to Forbearance
Agreement dated December 15, 2015, Amendment No. 5 to Forbearance Agreement
dated March 28, 2016, Amendment No. 6 to Forbearance Agreement dated June 30,
2016, Amendment No. 7 to Forbearance Agreement dated September 29, 2016, and
Amendment No. 8 to Forbearance Agreement dated December 16, 2016 (the
“Forbearance Agreement”).

 

B. The parties desire to amend the Forbearance Agreement to extend the
Forbearance Period, and to evidence certain additional continuing covenants
related to such extension.

 

AGREEMENT

 

1. Amendment. Section 4.1(i) of the Forbearance Agreement is amended to read as
follows: “11:59 pm Portland, Oregon time on June 30, 2017.”

 

2. Continuing Condition. The continued effectiveness of the extension of the
Forbearance Period is conditional upon Borrower maintaining an order backlog no
longer than seven (7) days. Upon Lender’s request, Borrower will provide Lender
with information regarding shipment of products and the interval between order
date and shipment, and shall provide Lender with evidence of Borrower’s
continuous compliance with this condition.

 

3. Principal Reduction Payments. The principal reduction payment covenant set
forth in Section 3(a) of Amendment No. 4 to Forbearance Agreement is modified to
require monthly principal reduction payments of at least $100,000, effective as
of the date of this Amendment.

 

4. Reduction in Facility Limit. The Facility Limit set forth in that certain
Loan and Security Agreement dated December 19, 2011, as amended (the “Loan and
Security Agreement”) is reduced from $5,000,000 to $2,500,000, effective as of
the date of this Amendment.

 

5. Additional Covenant. Borrower reaffirms, agrees, and covenants that Lender
shall have the right at any time or times in Lender’s sole discretion to have
Lender personnel or independent accountants or consultants engaged by Lender
visit the properties of Borrower, inspect the Collateral and the other assets of
Borrower, and discuss Borrower’s business, financial condition, results of
operations, and business prospects with Borrower’s principal officers and
independent accountants and other professionals providing services to Borrower.
Borrower agrees and covenants that Borrower shall cooperate, and shall cause its
employees, agents and service providers to cooperate in such activities.

AMENDMENT NO. 9 TO FORBEARANCE AGREEMENT PDX\127629\204764\DLH\20309214.1

 

6. Refinance Fee. Upon retirement of the Obligations in connection with a
refinancing transaction prior to the termination of the Forbearance Period,
Borrower will pay to Lender a Refinance Fee in the amount of $50,000
contemporaneously with the closing of the refinancing transaction. The payment
of the Refinance Fee and the repayment of all Obligations to Lender are
conditions precedent to the release of Lender’s security interest in all assets
of Borrower. For the purposes of this Amendment, “Obligations” shall have the
meaning given such term in the Loan and Security Agreement.

 

7. Other Provisions. Except as specifically provided herein, all terms and
conditions of the Forbearance Agreement shall remain in full force and effect,
without waiver or modification. All terms defined in the Forbearance Agreement
shall have the same meaning when used in this Amendment. This Amendment and the
Forbearance Agreement shall be read together, as one document.

 

8. Signatures. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same Amendment.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY A LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER TO BE ENFORCEABLE.

 

[signature page follows]AMENDMENT NO. 9 TO FORBEARANCE AGREEMENT Signature Page

 

 

 

 

Dated effective as of the date first written above. BORROWER:   LENDER: ZYNEX,
INC., a Nevada corporation   TBK BANK, SSB By:     By:   Name:     Name:
Jonathan Kott Title:     Title: SVP, Portfolio Manager

ZYNEX MEDICAL, INC., a Colorado corporation   By:     Name:     Title:     ZYNEX
NEURODIAGNOSTICS, INC., a Colorado corporation   By:     Name:     Title:    
ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation   By:     Name:    
Title:     ZYNEX BILLING AND CONSULTING, LLC, a Colorado limited liability
company   By:     Name:     Title:    

 

 

 